Name: 2014/746/EU: Commission Decision of 27 October 2014 determining, pursuant to Directive 2003/87/EC of the European Parliament and of the Council, a list of sectors and subsectors which are deemed to be exposed to a significant risk of carbon leakage, for the period 2015 to 2019 (notified under document C(2014) 7809) Text with EEA relevance
 Type: Decision_ENTSCHEID
 Subject Matter: environmental policy;  deterioration of the environment
 Date Published: 2014-10-29

 29.10.2014 EN Official Journal of the European Union L 308/114 COMMISSION DECISION of 27 October 2014 determining, pursuant to Directive 2003/87/EC of the European Parliament and of the Council, a list of sectors and subsectors which are deemed to be exposed to a significant risk of carbon leakage, for the period 2015 to 2019 (notified under document C(2014) 7809) (Text with EEA relevance) (2014/746/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2003/87/EC of the European Parliament and of the Council of 13 October 2003 establishing a scheme for greenhouse gas emission allowance trading within the Community and amending Council Directive 96/61/EC (1), and in particular Article 10a(13) thereof, Whereas: (1) Directive 2003/87/EC provides that auctioning should be the basic principle for allocation of greenhouse gas emission allowances to operators of installations within the scope of the Emission Trading System of the Union (EU ETS) from 2013 onwards. However, eligible operators continue to receive free allowances between 2013 and 2020 in accordance with the rules set out in Directive 2003/87/EC and Commission Decision 2011/278/EU (2). (2) The absence of an ambitious international agreement on climate change aiming to limit the global temperature increase to 2 °C could undermine the benefit of actions carried out by the Union. The absence of binding action at the international level could lead to an increase in greenhouse gas emissions in third countries where industry is not subject to comparable carbon constraints (carbon leakage). To address this risk of carbon leakage, Directive 2003/87/EC provides that, subject to the outcome of the international negotiations, the Commission is to determine a list of sectors and subsectors deemed to be exposed to a significant risk of carbon leakage (list of sectors and subsectors). Those sectors and subsectors should receive free allowances at 100 % of the quantity determined on the basis of Directive 2003/87/EC and Decision 2011/278/EU, subject to the cross-sectoral correction factor referred to in Article 10a(5) of Directive 2003/87/EC and set out in Annex II to Commission Decision 2013/448/EU (3). (3) In this respect, the Commission analysed the extent to which third countries representing a decisive share of global production of products in sectors and subsectors on the carbon leakage list firmly commit to reducing greenhouse gas emissions in those relevant sectors, and whether those commitments are comparable with those of the Union and are carried out within the same time-frame. In addition, the extent to which the efficiency of the installations located in those countries is comparable to the installations located in the Union was also examined. The Commission concluded that no sufficient comparability can be established on the commitment to reduce greenhouse gas emissions, and therefore the comparability of carbon efficiency is not relevant. (4) The first list of sectors and subsectors deemed to be exposed to a significant risk of carbon leakage was established for 2013 and 2014 by Commission Decision 2010/2/EU (4) in 2009. (5) The assessment should be based on a number of quantitative and qualitative criteria, and based on data from the three most recent years. In this regard, the Commission used data from the years 2009, 2010 and 2011, since data from 2012 were available for only some of the parameters. (6) In order to establish the list of sectors and subsectors, the Commission assessed the risk of carbon leakage of sectors and subsectors at NACE-4 level of the Statistical classification of economic activities in the Union in accordance with Regulation (EC) No 1893/2006 of the European Parliament and of the Council (5). NACE-4 is the level with optimal data availability defining sectors precisely. A sector is denoted at a 4-digit level of the NACE classification, and a subsector is denoted at CPA (6-digit) or Prodcom (8-digit) level, that is, the classification of goods used for statistics on industrial production in the Union, following directly from the NACE classification. (7) The sectors were first assessed on the basis of the quantitative criteria set out in Article 10a(15) and (16) of Directive 2003/87/EC. To apply those quantitative criteria, the Commission had to determine the sum of direct and indirect additional costs induced by the implementation of Directive 2003/87/EC. (8) The direct additional costs, induced by the quantity of allowances that a sector would need to purchase if not deemed to be exposed to a significant risk of carbon leakage, were calculated on the basis of the data on direct CO2 emissions at sectoral level. The data in the European Union Transaction Log (EUTL) are considered to be the most accurate and transparent source of CO2 emissions data at installation level and have therefore been used to calculate the direct cost for sectors. For sectors and greenhouse gases only covered by the EU ETS from 1 January 2013, there are no emissions data in the EUTL available. Therefore, the Commission used the data on direct CO2 emissions provided by Member States in the National Implementation Measures (NIMs) pursuant to Decision 2011/278/EU in those cases. (9) In order to determine the indirect additional costs, the Commission collected data on electricity consumption at sectoral level from Member States, ensuring that no double counting of electricity consumed occurred between different NACE codes. To determine the emissions related to the production of electricity consumed by the different sectors for the list of sectors and subsectors in Decision 2010/2/EU, the Commission used the average emission factor derived from the total fuel mix for electricity production as it was considered to be based on the most accurate data. The same average emission factor has been used for the assessments underlying this Decision. (10) Furthermore, to determine the direct and indirect additional costs, the Commission had to estimate the average carbon price. In order to establish the first list of sectors and subsectors an assumed carbon price of EUR 30 per tonne of CO2 equivalent was used for the assessments. In the period of application of Decision 2010/2/EU, there has been a substantial difference between the carbon price assumed for the assessments and the actual carbon price, the latter one being considerably lower. However, the Commission has in its Communication entitled A policy framework for the climate and energy in the period from 2020 to 2030 (6) proposed a 40 % unconditional greenhouse gas emission reduction target by 2030 as compared to 1990 and a corresponding renewable energy sources target. The Commission has also proposed to establish a market stability reserve in the EU ETS. Under those circumstances, it is expected that the carbon price will in the future be more strongly driven by mid- and long-term emission reductions. It is therefore considered justified to continue using an assumed carbon price of EUR 30 per tonne of CO2 equivalent for the assessments underlying this Decision. (11) The direct and indirect additional costs should be calculated as a share of gross value added. Regarding the estimation of gross value added at sectoral level, data from the Eurostat Structural Business Statistics have been used. (12) Furthermore, the Commission assessed the trade intensity for each sector and subsector on the basis of data obtained from the Eurostat Comext database. (13) In total, the Commission assessed 245 industrial sectors and 24 subsectors classified under the Mining and quarrying and Manufacturing divisions of the NACE classification. The sectors and subsectors listed in point 1 of the Annex to this Decision meet the criteria set out in Article 10a(15) and (16) of Directive 2003/87/EC and should be deemed as exposed to a significant risk of carbon leakage. (14) Assessments based on the qualitative criteria set out in Article 10a(17) of Directive 2003/87/EC have been carried out on a number of sectors that were not deemed to be exposed to the risk of carbon leakage based on the quantitative criteria set out in Article 10a(15) and (16). The qualitative assessment was carried out in cases which met the qualitative criteria in the context of the determination of the previous list, in cases of sectors considered to be borderline, and on request by industry representatives. (15) In the case of the sectors Finishing of textiles (NACE code 1330), Manufacture of bricks, tiles and construction products, in baked clay (NACE code 2332), Manufacture of plaster products for construction purposes (NACE code 2362), Casting of iron (NACE code 2451) and Casting of light metals (2453), the qualitative assessments carried out in the context of the determination of the previous list of sectors and subsectors, valid for 2013 and 2014, have been updated. It was concluded that the circumstances justifying the addition of those sectors to the list of sectors and subsectors still prevail. Therefore, those sectors should be deemed as exposed to a significant risk of carbon leakage also for the period 2015 to 2019. (16) A qualitative assessment was carried out for the sector Manufacture of malt (NACE code 1106), as this sector represented a borderline case with regard to Article 10a(16b) of Directive 2003/87/EC. Taking into account the increased cost resulting from the implementation of Directive 2003/87/EC, the assessment demonstrated high trade intensity and a significant drop in the profitability of the sector in the Union. The low profit margins limit the capacity of installations to invest and reduce emissions. Based on the combined impact of those factors, the sector should be deemed as exposed to a significant risk of carbon leakage. (17) The sectors listed in point 2 of the Annex should be deemed as exposed to a significant risk of carbon leakage on the basis of the qualitative criteria. (18) As the list of sectors and subsectors which are deemed to be exposed to a significant risk of carbon leakage to be laid down in the Annex is to be valid for the period from 2015 to 2019, this Decision should apply from 1 January 2015. (19) For reasons of legal certainty and clarity, Decision 2010/2/EU should be repealed with effect from 1 January 2015. (20) The measures provided for in this Decision are in accordance with the opinion of the Climate Change Committee, HAS ADOPTED THIS DECISION: Article 1 The sectors and subsectors listed in the Annex shall be deemed to be exposed to a significant risk of carbon leakage. Article 2 Decision 2010/2/EU is repealed with effect from 1 January 2015. Article 3 This Decision shall apply from 1 January 2015. Article 4 This Decision is addressed to the Member States. Done at Brussels, 27 October 2014. For the Commission Connie HEDEGAARD Member of the Commission (1) OJ L 275, 25.10.2013, p. 32. (2) Commission Decision 2011/278/EU of 27 April 2011 determining transitional Union-wide rules for harmonised free allocation of emission allowances pursuant to Article 10a of Directive 2003/87/EC of the European Parliament and of the Council (OJ L 130, 17.5.2011, p. 1). (3) Commission Decision 2013/448/EU of 5 September 2013 concerning national implementation measures for the transitional free allocation of greenhouse gas emission allowances in accordance with Article 11(3) of Directive 2003/87/EC of the European Parliament and of the Council (OJ L 240, 7.9.2013, p. 27). (4) Commission Decision 2010/2/EU of 24 December 2009 determining, pursuant to Directive 2003/87/EC of the European Parliament and of the Council, a list of sectors and subsectors which are deemed to be exposed to a significant risk of carbon leakage (OJ L 1, 5.1.2010, p. 10). (5) Regulation (EC) No 1893/2006 of the European Parliament and of the Council of 20 December 2006 establishing the statistical classification of economic activities NACE Revision 2 and amending Council Regulation (EEC) No 3037/90 as well as certain EC Regulations on specific statistical domains (OJ L 393, 30.12.2006, p. 1). (6) COM(2014)15 final/2 of 28 January 2014. ANNEX Sectors and subsectors which, pursuant to Article 10a(13) of Directive 2003/87/EC, are deemed to be exposed to a significant risk of carbon leakage 1. BASED ON THE CRITERIA SET OUT IN ARTICLE 10a(15) AND (16) OF DIRECTIVE 2003/87/EC 1.1. At the NACE-4 level NACE Code Description Criteria met 0510 Mining of hard coal C 0610 Extraction of crude petroleum C 0620 Extraction of natural gas C 0710 Mining of iron ores C 0729 Mining of other non-ferrous metal ores C 0891 Mining of chemical and fertiliser minerals C 0893 Extraction of salt A 0899 Other mining and quarrying n.e.c. A, C 1020 Processing and preserving of fish, crustaceans and molluscs C 1041 Manufacture of oils and fats C 1062 Manufacture of starches and starch products A 1081 Manufacture of sugar A 1086 Manufacture of homogenised food preparations and dietetic food C 1101 Distilling, rectifying and blending of spirits C 1102 Manufacture of wine from grape C 1104 Manufacture of other non-distilled fermented beverages A 1310 Preparation and spinning of textile fibres C 1320 Weaving of textiles C 1391 Manufacture of knitted and crocheted fabrics C 1392 Manufacture of made-up textile articles, except apparel C 1393 Manufacture of carpets and rugs C 1394 Manufacture of cordage, rope, twine and netting C 1395 Manufacture of non-wovens and articles made from non-wovens, except apparel C 1396 Manufacture of other technical and industrial textiles C 1399 Manufacture of other textiles n.e.c. C 1411 Manufacture of leather clothes C 1412 Manufacture of workwear C 1413 Manufacture of other outerwear C 1414 Manufacture of underwear C 1419 Manufacture of other wearing apparel and accessories C 1420 Manufacture of articles of fur C 1431 Manufacture of knitted and crocheted hosiery C 1439 Manufacture of other knitted and crocheted apparel C 1511 Tanning and dressing of leather; dressing and dyeing of fur C 1512 Manufacture of luggage, handbags and the like, saddlery and harness C 1520 Manufacture of footwear C 1622 Manufacture of assembled parquet floors C 1629 Manufacture of other products of wood; manufacture of articles of cork, straw and plaiting materials C 1711 Manufacture of pulp A, C 1712 Manufacture of paper and paperboard A 1724 Manufacture of wallpaper C 1910 Manufacture of coke oven products A, C 1920 Manufacture of refined petroleum products A 2012 Manufacture of dyes and pigments C 2013 Manufacture of other inorganic basic chemicals A, C 2014 Manufacture of other organic basic chemicals A, C 2015 Manufacture of fertilisers and nitrogen compounds A, B 2016 Manufacture of plastics in primary forms C 2017 Manufacture of synthetic rubber in primary forms C 2020 Manufacture of pesticides and other agrochemical products C 2042 Manufacture of perfumes and toilet preparations C 2053 Manufacture of essential oils C 2059 Manufacture of other chemical products n.e.c. C 2060 Manufacture of man-made fibres C 2110 Manufacture of basic pharmaceutical products C 2120 Manufacture of pharmaceutical preparations C 2211 Manufacture of rubber tyres and tubes; retreading and rebuilding of rubber tyres C 2219 Manufacture of other rubber products C 2311 Manufacture of flat glass A 2313 Manufacture of hollow glass A 2314 Manufacture of glass fibres A/C (1) 2319 Manufacture and processing of other glass, including technical glassware C 2320 Manufacture of refractory products C 2331 Manufacture of ceramic tiles and flags A, C 2341 Manufacture of ceramic household and ornamental articles C 2342 Manufacture of ceramic sanitary fixtures C 2343 Manufacture of ceramic insulators and insulating fittings C 2344 Manufacture of other technical ceramic products C 2349 Manufacture of other ceramic products C 2351 Manufacture of cement B 2352 Manufacture of lime and plaster B 2370 Cutting, shaping and finishing of stone C 2391 Production of abrasive products C 2410 Manufacture of basic iron and steel and of ferro-alloys A 2420 Manufacture of tubes, pipes, hollow profiles and related fittings, of steel C 2431 Cold drawing of bars C 2441 Precious metals production C 2442 Aluminium production A, C 2443 Lead, zinc and tin production A 2444 Copper production C 2445 Other non-ferrous metal production C 2446 Processing of nuclear fuel A, C 2540 Manufacture of weapons and ammunition C 2571 Manufacture of cutlery C 2572 Manufacture of locks and hinges C 2573 Manufacture of tools C 2594 Manufacture of fasteners and screw machine products C 2599 Manufacture of other fabricated metal products n.e.c. C 2611 Manufacture of electronic components C 2612 Manufacture of loaded electronic boards C 2620 Manufacture of computers and peripheral equipment C 2630 Manufacture of communication equipment C 2640 Manufacture of consumer electronics C 2651 Manufacture of instruments and appliances for measuring, testing and navigation C 2652 Manufacture of watches and clocks C 2660 Manufacture of irradiation, electromedical and electrotherapeutic equipment C 2670 Manufacture of optical instruments and photographic equipment C 2680 Manufacture of magnetic and optical media C 2711 Manufacture of electric motors, generators and transformers C 2712 Manufacture of electricity distribution and control apparatus C 2720 Manufacture of batteries and accumulators C 2731 Manufacture of fibre optic cables C 2732 Manufacture of other electronic and electric wires and cables C 2733 Manufacture of wiring devices C 2740 Manufacture of electric lighting equipment C 2751 Manufacture of electric domestic appliances C 2752 Manufacture of non-electric domestic appliances C 2790 Manufacture of other electrical equipment C 2811 Manufacture of engines and turbines, except aircraft, vehicle and cycle engines C 2812 Manufacture of fluid power equipment C 2813 Manufacture of other pumps and compressors C 2814 Manufacture of other taps and valves C 2815 Manufacture of bearings, gears, gearing and driving elements C 2821 Manufacture of ovens, furnaces and furnace burners C 2822 Manufacture of lifting and handling equipment C 2823 Manufacture of office machinery and equipment (except computers and peripheral equipment) C 2824 Manufacture of power-driven hand tools C 2825 Manufacture of non-domestic cooling and ventilation equipment C 2829 Manufacture of other general-purpose machinery n.e.c. C 2830 Manufacture of agricultural and forestry machinery C 2841 Manufacture of metal forming machinery C 2849 Manufacture of other machine tools C 2891 Manufacture of machinery for metallurgy C 2892 Manufacture of machinery for mining, quarrying and construction C 2893 Manufacture of machinery for food, beverage and tobacco processing C 2894 Manufacture of machinery for textile, apparel and leather production C 2895 Manufacture of machinery for paper and paperboard production C 2896 Manufacture of plastic and rubber machinery C 2899 Manufacture of other special-purpose machinery n.e.c. C 2910 Manufacture of motor vehicles C 2931 Manufacture of electrical and electronic equipment for motor vehicles C 3011 Building of ships and floating structures C 3012 Building of pleasure and sporting boats C 3030 Manufacture of air and spacecraft and related machinery C 3091 Manufacture of motorcycles C 3092 Manufacture of bicycles and invalid carriages C 3099 Manufacture of other transport equipment n.e.c. C 3109 Manufacture of other furniture C 3211 Striking of coins C 3212 Manufacture of jewellery and related articles C 3213 Manufacture of imitation jewellery and related articles C 3220 Manufacture of musical instruments C 3230 Manufacture of sports goods C 3240 Manufacture of games and toys C 3250 Manufacture of medical and dental instruments and supplies C 3291 Manufacture of brooms and brushes C 3299 Other manufacturing n.e.c. C 1.2. At the CPA or Prodcom level CPA or Prodcom Description Criteria met 081221 Kaolin and other kaolinic clays C 08122250 Common clays and shales for construction use (excluding bentonite, fireclay, expanded clays, kaolin and kaolinic clays); andalusite, kyanite and sillimanite; mullite; chamotte or dinas earths C 10311130 Frozen potatoes, prepared or preserved (including potatoes cooked or partly cooked in oil and then frozen; excluding by vinegar or acetic acid) A 10311300 Dried potatoes in the form of flour, meal, flakes, granules and pellets A 10391725 Concentrated tomato puree and paste C 105121 Skimmed milk powder C 105122 Whole milk powder C 105153 Casein C 105154 Lactose and lactose syrup C 10515530 Whey and modified whey in powder, granules or other solid forms, whether or not concentrated or containing added sweetening matter A, C 108211 Cocoa paste, whether or not defatted C 108212 Cocoa butter, fat and oil C 108213 Cocoa powder, not containing added sugar or other sweetening matter C 10891334 Bakers' yeast C 20111150 Hydrogen B 20111160 Nitrogen B 20111170 Oxygen B 203021 Prepared pigments, opacifiers and colours, vitrifiable enamels and glazes, engobes, liquid lustres and the like; glass frit C 239914 Artificial graphite; colloidal or semi-colloidal graphite; preparations based on graphite or other carbon in the form of semi-manufactures C 23991910 Slag wool, rock wool and similar mineral wools and mixtures thereof, in bulk, sheets or rolls A 23991920 Exfoliated vermiculite, expanded clays, foamed slag and similar expanded mineral materials and mixtures thereof A 25501134 Open die forged ferrous parts for transmission shafts, camshafts, crankshafts and cranks etc. A, C The criteria based on which a sector is deemed to be exposed to a significant risk of carbon leakage are the following: A : criterion set out in Article 10a(15) of Directive 2003/87/EC; B : criterion set out in Article 10a(16)(a) of Directive 2003/87/EC; C : criterion set out in Article 10a(16)(b) of Directive 2003/87/EC. 2. BASED ON THE CRITERIA SET OUT IN ARTICLE 10a(17) OF DIRECTIVE 2003/87/EC NACE Code Description 1106 Manufacture of malt 1330 Finishing of textiles 2332 Manufacture of bricks, tiles and construction products, in baked clay 2362 Manufacture of plaster products for construction purposes 2451 Casting of iron 2453 Casting of light metals (1) The sector Manufacture of glass fibres is described by two CPA codes: 231411 Slivers, rovings, yarn and chopped strands, of glass fibre and 231412 Voiles, webs, mats, mattresses, boards and other articles of glass fibres, except woven fabrics. Assessed at the NACE-4 level, the sector does not meet the criteria set out in Article 10a(15) and (16) of Directive 2003/87/EC. However, subsector 231411 meets the criterion set out in Article 10a(16)(b), and subsector 231412 meets the criterion set out in Article 10a(15). As the two CPA codes cover the entire sector Manufacture of glass fibres, the sector is added to the list at NACE-4 level for ease of reference.